Title: From John Adams to Peter Ludlow, Jr., 20 February 1819
From: Adams, John
To: Ludlow, Peter, Jr.,Sheys, James B.



Gentlemen
Quincy February 20th 1819

I have recd your polite favour of the 11th. of this month. You request my opinion upon a variety of great and difficult questions which would require discussions and answers too voluminous for a man of my age and various infirmities to compose. I have read the printed life of General Jackson and have given some attention to the late accounts of his public conduct and have conceived a great idea of his military genius and tallents—I can not take upon me to censure any part of his conduct that has come to my knowledge and been sufficiently proved. I have always found it as difficult to satisfy my mind what ought to be the system of conduct of the civilized part of America towards the Indians as what ought to be that of the Masters towards their African domesticks all possible humanity consistent with public safety ought to be exercised towards both. I would purchase the friendship of the Indians at any price. I would teach them agriculture and manfacture at any expense, but if emissaries from foreign civilized nations will intermix with them—take advantage of their ignorance and excite their ferocious natures to commit their barbarous hostilities against us—though my nature shudders at the extremities even of the law of Nations yet we must resort to such of them as will subdue their brutality—
If Ambrister had possessed the sentiments and feelings of english men when they had to conduct wars against the Indians he would not have met his melancholy destiny. When General Amherst was in Massachusetts—he fell in Company with Dr Ames of Dedham at a time when he was marching up to meet the French and Indians in the State of New York—the Dr who was a religious man after complimenting the General upon his great character—devoutly prayed that the General and his Army might be made the instruments in the hands of Providence to Gospelize the poor Indians, the General smarting under the recollection of General Braddocks late defeat—Made the Dr no other answer than turning on his heel with Vengeance on his countenance broke out—God damn the Indians!!!—I hope this anecdote will not be considered as too ludicrous or too profane a conclusion of so great a subject— it expresses in my opinion a volume of refutation of English politicks of the present day—I am Gentlemen your respectful and Obedient / humble Servant
John Adams